Citation Nr: 0505436	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for equilibrium 
dysfunction.

2.  Entitlement to service connection for partial stomach 
removal.

3.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

At the request of the veteran, he was accorded a personal 
hearing before the undersigned Acting Veterans Law Judge, by 
means of video teleconferencing, in December 2004.  The 
transcript of that hearing has been associated with the 
veteran's claims file.

Issue not on appeal

In October 2004, the RO denied the veteran's claim of 
entitlement to service connection for back disability.  As of 
this date, review of the record does not indicate that he has 
indicated disagreement with that decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  This claim is 
accordingly not developed for appellate consideration, and is 
referred to the RO for action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After a review of the record, the Board has determined that 
additional development of the evidence must be accomplished 
prior to further consideration of the veteran's claims.

With regard to the veteran's claims of entitlement to service 
connection for equilibrium dysfunction and for partial 
stomach removal, the Board notes that the veteran indicated, 
at his personal hearing, that he has been accorded treatment 
for these disabilities following his separation from service.  
Records of such treatment are not associated with his claims 
folder.  Such records, if extant, may be of critical 
probative value in ascertaining possible continuity of 
symptomatology of any in-service disability, and the etiology 
of the disabilities that are currently manifested and for 
which service connection is sought.  The Board is obligated 
to attempt to obtain those records pursuant to its duty to 
assist the veteran in the development of his claims.  See 
38 C.F.R. § 3.159.  

Likewise, with regard to the veteran's claim for a 
compensable evaluation for his service-connected bilateral 
hearing loss, the Board notes that he testified at his 
personal hearing that he was to be accorded a VA audiological 
examination in January 2005.  The report of that examination 
has not been associated with his claims file, and must be 
obtained prior to further review of this issue.

With regard to the veteran's claim of entitlement to an 
increased rating for his service-connected hemorrhoids, the 
Board notes that, while he was accorded a colonoscopy in 
April 2002, he has not undergone VA examination for this 
disability since August 2001, approximately 3 1/2 years ago.  
The Board is of the opinion that a more contemporaneous 
examination report would be of significant probative value.  
In addition, it is noted that the criteria for a rating in 
excess of the current 10 percent in effect for this 
disability require a determination as to the presence of 
anemia; accordingly, the veteran must be accorded the 
appropriate diagnostic testing to determine whether he is or 
is not anemic as a consequence of his hemorrhoids.

Finally, the Board notes that further consideration of the 
issue of entitlement to TDIU benefits must be held in 
abeyance pending completion of the above actions.

In view of the foregoing, accordingly, this case is REMANDED 
to the Veterans Benefits Administration (VBA) for the 
following actions:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment since his separation from 
service for his equilibrium dysfunction 
and partial stomach removal.  Upon 
receiving this information, and duly 
executed releases if necessary, VBA 
should request that the health care 
providers furnish legible copies of all 
medical records prepared in conjunction 
with treatment accorded the veteran.

2.  VBA should obtain the report of the 
audiological examination of the veteran 
conducted by VA in or about January 2005, 
and associate that report with the 
veteran's claims file.

3.  The veteran should be accorded a 
special VA examination in order to 
determine the severity of his service-
connected hemorrhoids.  In particular, 
the examiner should determine whether 
there is persistent bleeding with 
secondary anemia, or fissures.  All tests 
indicated should be conducted at this 
time, and all findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The veteran's claims 
file is to be furnished to the examiner 
prior to this examination, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
the veteran's claims file was reviewed 
prior to the examination.

4.  Following completion of the above, 
VBA should review the veteran's claims, 
to include his claim of entitlement to 
TDIU benefits.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of the claims on appeal should be made.



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




